                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


WARREN PASCHAL,JR.

             Plaintiff,

      V.                                               CV 118-178


TED PHILBIN, Warden,

             Defendant.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case for failure to state a claim, and CLOSES this civil action.

      so ORDERED this^^^day of                               ,2018, at Augusta, Georgia.


                                          j. ranK^ hall,chief judge
                                          UNITED;?rATES DISTRICT COURT
                                                  •RN DISTRICT OF GEORGIA
